DETAILED ACTION
	Claims 13-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 13-20, drawn to a composition.
Group II, claim(s) 21-22, drawn to an elastomer matrix.
Group III, claim(s) 23-24, drawn to a device.


The species are as follows: 
First Species:  Styrene-block copolymer.  Specifically, Applicants must elect a single disclosed styrene-block copolymer or a specifically disclosed combination.
Second Species:  Plasticizer.  Specifically, Applicants must elect a single disclosed plasticizer or a specifically disclosed combination of plasticizers.
Third Species: cross-linked polymer. Specifically, Applicants must elect a single cross-linked polymer
Fourth Species: further comprising material.  Specifically, Applicants must elect a single disclosed further comprising material or a specifically disclosed combination of further comprising material such as those listed in claims 18-20.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  13-17 and 21-24.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the combination of styrene-block copolymer, plasticizer and crosslinked polymer particles, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Okuyama et al. (USPGPUB No. 20150368498) and Okawara et al. (US Patent No. 8658278).
	Okuyama et al. is directed to a gas barrier laminate having excellent water barrier property.  Taught is a coating composition comprising a hydroscopic agent which is a crosslinked product of a monovalent metal salt of a poly(meth)acrylic acid (claim 5).  Specific material taught includes Taftic products.  The coating composition can comprise non-ionic polymers such as styrene-butadiene copolymers to adjust the viscosity of the composition or adjust the coefficient of water absorption of the formed hydroscopic matrix (paragraphs 0156-0157).  Okuyama et al. does not teach a plasticizer.  However, this deficiency is cured by Okawara et al.  Okawara et al. is directed to a gas barrier multilayer film.  Known additives can be included such as plasticizers (column 16, lines 1-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okuyama and Okawara et al. and utilize a plasticizers in the composition of Okuyama et al. One skilled in the art would have been motivated to utilize a plasticizer as it is a common additive for use in gas barrier .  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616